Title: From James Madison to William Harris Crawford, 18 July 1815
From: Madison, James
To: Crawford, William Harris


                    
                        
                            Dear Sir
                        
                        Washington July 18. 1815
                    
                    You will receive herewith the Commission which conveys your appointment as Secretary for the Department of war. It will afford me great pleasure if it should be consistent with your present views to accept it. The delay in communicating with you on the subject has proceeded from the calculation that you would have left Europe before a dispatch could reach it. I leave this one in the hands of the Secretary of State to be delivered on your arrival in Washington, or transmitted to you in case you should not pass through it. I am myself on the point of setting out on a visit to my farm, where I need not say that I shall be very happy to welcome you, if your movements should find it convenient to yourself. Accept Dear Sir assurances of my great esteem, and cordial regards.
                    
                        
                            James Madison
                        
                    
                